JUDGMENT ORDER
Carman, Judge:
This Court, having remanded this case to the Department of Commerce, International Trade Administration (“Commerce”) on April 11,1994, for the purpose of submitting additional information as to whether Momoi’s C.I.F. sales of fish netting, shipped C.I.F., included only an amount for ocean freight and insurance and excluded any charges for Customs’ duties or Customs’ brokerage fees, and Commerce, having determined that the C.I.F. sales prices exclude Customs’ duties and U.S. brokerage charges, and having re-calculated the margin without adjustingthe U.S. prices for Customs’ duties and U.S. brokerage charges, and having determined that for Momoi an antidumping margin of 0 percent exists for the period of June 1,1990 through May 31,1991, and upon consent of the parties it is hereby
Ordered that the remand results in this case are affirmed, and it is hereby
Ordered that since all other issues have been decisded, this case is dismissed.